Citation Nr: 0626626	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to an earlier effective date for the 
assignment of a compensable rating for Graves disease, 
including the restoration of a 30 percent rating effective 
June 1, 1998.

4.  Entitlement to an earlier effective date for the 
assignment of a compensable rating for migraine headaches, 
including the restoration of a 10 percent rating effective 
June 1, 1998.

5.  Entitlement to a disability rating in excess of 
10 percent for Graves disease.

6.  Entitlement to a disability rating in excess of 
10 percent for migraine headaches.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
February 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) increased the 
ratings for Graves disease and migraine headaches from zero 
to 10 percent effective July 11, 2001.  In a May 2004 rating 
decision the RO denied service connection for a bilateral 
shoulder disorder.  The veteran perfected appeals of the 
ratings assigned for Graves disease and migraine headaches, 
the failure to award benefits effective in June 1998, and the 
denial of service connection for bilateral shoulder 
disorders.

The veteran was initially awarded VA compensation benefits in 
January 1997, with a 30 percent rating for Graves disease 
effective in July 1994 and a 10 percent rating for migraine 
headaches effective in November 1994.  The veteran denies 
having received any benefits as a result of that award 
action.  Documents in the claims file show that his VA 
compensation benefits were withheld through May 1998 in order 
to recoup a special separation benefit (SSB) in the amount of 
$16,837.02.  His compensation benefits were reduced to zero 
effective June 1, 1998, because his whereabouts were unknown.  
The veteran contends that an amount in excess of that 
required was withheld from his compensation benefits prior to 
June 1998, and has requested an audit of his account.  This 
issue is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims to have received treatment for Graves 
disease, headaches, and pain in both shoulders from the VA 
medical center (MC).  In a January 2004 remand the Board 
instructed the RO to obtain the veteran's VA treatment 
records, but those records were not obtained.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, the 
veteran is entitled to compliance with the Board's remand 
instructions).

His service medical records show that he was treated for an 
acromioclavicular joint separation in June 1988.  Periodic 
examinations in June 1990 and January 1992 showed the left 
shoulder to be normal.  He was treated for possible 
tendonitis in the left shoulder in September 1992, and an X-
ray at that time was normal.  When examined on separation 
from service in January 1993 he reported having bursitis in 
the left shoulder, but examination showed no abnormalities.  
The service medical records are silent for any complaints or 
clinical findings regarding the right shoulder.

His private treatment records indicate that he was treated 
for left shoulder pain in January 1994, which he reported as 
being a flare-up of bursitis.  The available evidence 
indicates that in January 2002 he reported having injured the 
left shoulder at work on the previous day, and his complaint 
of shoulder pain at that time was assessed as a muscle 
strain.  It is not clear, however, whether the veteran 
currently has a left shoulder disorder that is related to the 
symptoms documented during service.  For that reason the 
Board finds that additional development of this issue is 
required.

Accordingly, the case is remanded for the following action:

1.  Obtain the veteran's treatment 
records from the VAMC in Decatur, 
Georgia, from January 1995 to the 
present.

2.  After the development requested above 
has been completed to the extent 
possible, provide the veteran a medical 
examination in order to determine the 
etiology of any currently diagnosed left 
shoulder disorder.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any appropriate diagnostic tests.

The examiner should provide a diagnosis 
for any pathology found in the left 
shoulder.  Based on review of the medical 
evidence of record and sound medical 
principles, the examiner should also 
provide an opinion on whether any 
currently diagnosed left shoulder 
disability is not likely, likely, or at 
least as likely as not (a probability of 
50 percent or greater) etiologically 
related to the symptoms and clinical 
findings documented during service.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


